Claim Rejections - 35 USC § 103
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 15-17and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said indication" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that “an indicator”, as opposed to “an indication”, is previously cited in the claim.
Claims 2-12, 15-17 and 19-23 are also rejected as they depend on currently rejected claim 1.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8, 11, 15 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL1 (Small data transmission in inactive state, 3GPP TSG-RAN WG3 NR Ad Hoc Meeting R3-170158, Source: Qualcomm Incorporated; included with IDS filed 06/26/2020, entered as Entry 4 of the NPL documents).
	NPL1 discloses the following features.
	Regarding claim 1, method for routing data in a radio access network RAN including a first base station (see Anchor gNB in Fig. 1 on page 1), a second base station (see Access gNB in Fig. 1 on page 1), and a logical inter-node interface (communication interface between the Access gNB and Anchor gNB in Fig. 1), wherein the first base station has a pending active session to a core network (see anchor gNB 

	Regarding claim 2, wherein detecting a resume attempt includes receiving a resume request message from the terminal (see step 3 in Fig. 1 and page 2, wherein the UE sends an Msg3 including a resume-ID, wherein the Msg3 acts as a resume request message for the UE).

	Regarding claim 3, wherein detecting a resume attempt includes, prior to receiving the resume request message receiving an access request message from the terminal (see Random Access Msg1 in step 1 of Fig. 1), sending an access request response message (see Random Access Response Msg2 in step 2 of Fig. 1).

Regarding claim 5, wherein the access request response message includes a grant to embed data in the resume request message (see step 2 in Fig. 1 and page 1, which recites “Access gNB responds with random access response as Msg2. The Msg2 includes (but not limited to) TC-RNTI, UL Grant and TA”, wherein the UL grant is a grant that allows the transmission of UL data, encapsulated in the Msg3 as shown in step 3 on page 2 of NPL1).

Regarding claim 6, wherein said data is attached to a resume request message (see step 3 in Fig. 1 and lines 1-5 on page 2, wherein the UE sends UL data 

Regarding claim 8, wherein said indicator is embedded in said access resume request message (see step 3 in Fig. 1, wherein the UE sends a MAC PDU including a BSR, or Buffer Status Report, which may be considered as an indicator that is dependent on a characteristic of data to be sent, wherein said characteristic is the amount of data to be sent that is available in the UE’s buffer).

Regarding claim 11, wherein said characteristic is an amount of data to be sent from the terminal (see step 3 in Fig. 1, wherein the UE sends a MAC PDU including a BSR, or Buffer Status Report, wherein buffer status indicates amount of data to be eventually transmitted by the UE).

Regarding claim 15, wherein said indicator includes a buffer status report (see step 3 in Fig. 1, wherein the UE sends a MAC PDU including a BSR, or Buffer Status Report).

Regarding claim 21, after forwarding the data making a path switch in the RAN, from the session between the first base station and the core network, to a session between the second base station to the core network, associated with the terminal (see Fig. 1, wherein steps 10-14 shows the handover from the anchor gNB to the Access gNB).

Regarding claim 22, resuming connection of the terminal, dependent on the indicator, by either carrying out said forwarding, or making a path switch in the RAN, from the session between the first base station and the core network, to a session between the second base station to the core network, associated with the terminal (see Fig. 1, wherein steps 10-14 shows the handover from the anchor gNB to the Access gNB).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 as applied to claims 3 and 11 above, and further in view of Agiwal (US 2018/0103465).
	NPL1 discloses the features as shown above.
NPL1 does not disclose the following features: regarding claim 4, wherein said indicator is embedded in said access request message (NPL1 discloses a random access preamble as the claimed access request message, but does not disclose embedding said indicator in the random access preamble); regarding claim 12, wherein said indicator is configured to indicate that the amount of data to be sent does not exceed a predetermined threshold, or provide a measure of the amount of data to be sent, or indicate that the amount of data to be sent may be included within a resume request message from the terminal
	Agiwal discloses the following features.
Regarding claim 4, wherein said indicator is embedded in said access request message (see “The UE selects one of the available 64-Ncf contention based RA preambles. Ncf is the number of RA preambles reserved for contention free access. The contention based RA preambles can be optionally partitioned into two groups. If two groups are configured, the UE selects the group based on size of a message (i.e., MSG3) that the UE can transmit at operation 130” recited in paragraph [0042], wherein the selected RA preamble embeds the information of the size of a message to be transmitted and thereby informing a characteristic of data to be sent from the terminal).
Regarding claim 12, wherein said indicator is configured to indicate that the amount of data to be sent does not exceed a predetermined threshold, or provide a 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of NPL1 using features, as taught by Agiwal, in order to indicate the size of a message that the UE is to transmit (see paragraph [0042] of Agiwal).

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1.
NPL1 discloses the features as shown above.
NPL1 does not explicitly disclose the following features: regarding claim 7, receiving an acknowledgement from the first base station associated with the forwarded data; sending a message to the terminal to terminate connection setup to the RAN.
However, NPL1 does disclose the data forwarding in step 5 of Fig. 1 and receiving an acknowledgement in response to a transmitted data message is common practice well-known in the art.  Fig. 1 also discloses that the anchored base station 
NPL1 also does not explicitly disclose the following features: regarding claim 20, suspending the terminal from connection with the RAN after forwarding the data.
However, NPL1 does disclose that the UE is in the RRC-INACTIVE state, thereby after data forwarding, it would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to allow the terminal suspends the connection with the RAN to stay in the RRC-INACTIVE state without any inventive endeavor.  

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 as applied to claims 1-2 above, and further in view of Fujishiro (US 2020/0187245).
NPL1 discloses the features as shown above.
NPL1 does not disclose the following features: regarding claim 9, wherein said indicator is embedded in an access resume completion message from the terminal; regarding claim 10, prior to receiving data, determining to forward data based on said indicator, sending a resume response message to the terminal.
Fujishiro discloses the following features.
Regarding claim 9, wherein said indicator is embedded in an access resume completion message from the terminal (see “In step S783, the UE 100 transmits, to the eNB 200, the information indicating the determined recommended maximum amount of RC connection resume complete) or a UE information response message of the random access procedure” recited in paragraph [0353]).
Regarding claim 10, prior to receiving data, determining to forward data based on said indicator, sending a resume response message to the terminal (see Fig. 7, which shows a standard random access procedure, wherein data transmission occur after the random access procedure (i.e. after msg4); Figs. 8-20 show how the standard procedure may be modified with early data transmission that allows data to be transmitted in msg3; the procedure in NPL1 also follows this early data transmission wherein data is transmitted in Msg3 and determined to be forwarded to the anchor gNB after Msg3; therefore, based on the standard random access procedure, the resume response (i.e. msg4) is transmitted prior to the data communication, and the determination of forwarding to the anchor gNB would also occur after the transmission of data).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of NPL1 using features, as taught by Fujishiro, in order to indicate the determined recommended maximum amount of uplink data to the eNB (see paragraph [0353] of Fujishiro).

Claims 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 as applied to claim 1 above, and further in view of Freda (US 2019/0320467Z).

NPL1 does not disclose the following features: regarding claim 16, wherein said characteristic is a latency of data to be sent from the terminal; regarding claim 17, wherein said indicator is configured to indicate low latency, or provides a measure of required latency of data to be sent; regarding claim 19, wherein said indicator is associated with a quality of service class indicator for the data to be sent.
Freda discloses the following features.
Regarding claim 16, wherein said characteristic is a latency of data to be sent from the terminal (see “A preamble selection may indicate, for example, timing requirements that may be associated with data transmission. A WTRU may select its preamble as a function of transmission latency requirements that may be associated with data” recited in paragraph [0234], wherein the preamble, i.e. step 1 of NPL’s Fig. 1, may indicates the latency requirement of the data to be transmitted from the terminal).
Regarding claim 17, wherein said indicator is configured to indicate low latency, or provides a measure of required latency of data to be sent (see “A preamble selection may indicate, for example, timing requirements that may be associated with data transmission. A WTRU may select its preamble as a function of transmission latency requirements that may be associated with data” recited in paragraph [0234], wherein the preamble, i.e. step 1 of NPL’s Fig. 1, may indicates the latency requirement of the data to be transmitted from the terminal).
Regarding claim 19, wherein said indicator is associated with a quality of service class indicator for the data to be sent (see “A preamble selection may indicate, for example, timing requirements that may be associated with data transmission. A WTRU 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of NPL1 using features, as taught by Freda, in order to indicate timing requirements that may be associated with data transmission (see paragraph [0234] of Freda).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 as applied to claim 1 above, and further in view of Jin (US 2020/0178113).
NPL1 discloses the features as shown above.
NPL1 does not disclose the following features: regarding claim 23, identifying said first base station based on a resume ID received from the terminal.
Jin discloses the following features.
Regarding claim 23, identifying said first base station based on a resume ID received from the terminal (see “the new gNB 2g-03 may receive and confirm the Resume ID of the UE to determine from which eNB the corresponding UE 2g-01 previously receives a service” recited in paragraph [0312]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of NPL1 using features, as taught 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/           Primary Examiner, Art Unit 2473